74 N.Y.2d 749 (1989)
In the Matter of Greer Woodycrest Children's Services, Appellant,
v.
Andrea S. Fountain, as Assessor of the Town of Union Vale, et al., Respondents.
Court of Appeals of the State of New York.
Argued June 1, 1989.
Decided July 6, 1989.
Gerald E. Bodell for appellant.
William G. Crane, Albert P. Roberts and Stacy P. Parsons for respondents.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*751MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
We agree with the Appellate Division that petitioner's real property, now being used as a retirement community for "middle-income" elderly does not qualify for a tax exemption under Real Property Tax Law § 420-a (see, Matter of Presbyterian Residence Center Corp. v Wagner, 66 AD2d 998, affd 48 N.Y.2d 885). A clearer statement of intent by the Legislature would be required for this type of residential facility to be entitled to exemption from the real estate tax.
Order affirmed, with costs, in a memorandum.